                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

JHONHENRI LEE,                                  )
                                                )
                            Plaintiff,          )
                                                )
v.                                              )       Case No. CIV-19-622-D
                                                )
THE YOUNG MEN’S CHRISTIAN                       )
ASSOCIATION OF GREATER                          )
OKLAHOMA CITY D/B/A YMCA,                       )
                                                )
                            Defendant.          )

                                         ORDER

       Before the Court is Defendant’s Partial Motion to Dismiss Plaintiff’s Complaint

[Doc. No. 10], filed on August 6, 2019. During the pendency of the motion, Plaintiff filed

an Amended Complaint [Doc. No. 11]. This Amended Complaint supersedes Plaintiff’s

original pleading and renders it of no legal effect. See Davis v. TXO Prod. Corp., 929 F.2d

1515, 1517 (10th Cir. 1991); Predator Int’l, Inc. v. Gamo Outdoor USA, Inc., 793 F.3d

1177, 1180-1181 (10th Cir. 2015); Mink v. Suthers, 482 F.3d 1244, 1254 (10th Cir. 2007).

Thus, Defendant’s motion directed at the Complaint is moot.

       IT IS THEREFORE ORDERED that Defendant’s Partial Motion to Dismiss

[Doc. No. 10] is DENIED as moot, without prejudice to refiling a motion directed at the

Amended Complaint.
IT IS SO ORDERED this 28th day of August 2019.




                                2
